Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/20/2019 and 3/25/2020 have been considered by the examiner.

Status of Claims
Claims 1-16 are pending.

Drawings
The drawings were received on 21 March 2019.  These drawings are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 2, 9, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 12 of U.S. Patent No. 10,718,888 (hereafter Yanai) in view of Stacey et al. (US 2015/0378168) (hereafter Stacey).
Regarding claim 1, Yanai claims a laminate comprising: a first polarizer; a first patterned optical anisotropic layer; a second patterned optical anisotropic layer; and a second polarizer in this order (see claim 3, Col. 81, lines 12-15), 
wherein an angle formed between a transmission axis of the first polarizer and a transmission axis of the second polarizer is 90° ± 5° (see claim 3, Col. 81, lines 19-21, where the angle formed by the absorption axes is 90° and the transmission axes are understood to be orthogonal to the absorption axes, thus the angle formed by the transmission axes is 90°), 
each of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer has three or more phase difference regions, which have different slow axis directions and in which the slow axis directions continuously change, in a plane of each of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer (see claim 3, Col. 81, lines 22-28), 
a transmission display state, in which an angle formed between the slow axis direction of each of the phase difference regions of the first patterned optical anisotropic layer and the slow axis direction of each of the phase difference regions of the second patterned optical anisotropic layer that is superposed on each of the phase difference regions of the first patterned optical anisotropic layer is 45° ± 5° and a transmittance obtained in a case where 
a combination of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer is a combination of a +A plate and a -A plate (see all of claim 12).
 Yanai does not claim that at least one of the first polarizer or the second polarizer is a reflective-type polarizer.
However, Stacey teaches a laminate comprising a first polarizer; a first patterned optical anisotropic layer; a second patterned optical anisotropic layer; and a second polarizer in this order (see at least Figs. 4a-4b and paragraphs [0059]-[0061], where 402a and 402b are patterned wave retarders, thus first and second patterned optical anisotropic layers, and 302 and 304 are polarizers), wherein at least one of the first polarizer or the second polarizer is a reflective-type polarizer (see at least paragraph [0044], where the polarizers can be reflective polarizers).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the laminate of Yanai to include the teachings of Stacey 

Regarding claim 2, Yanai as modified by Stacey claims all of the limitations of claim 1.
Stacey also teaches that the polarizers can be reflective-type or absorptive type (see paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Yanai as modified by Stacey to include the further teachings of Stacey so that one of the first polarizer and the second polarizer is a reflective-type polarizer and the other is an absorptive-type polarizer for the purpose of substituting known polarizers in order to obtain predictable results such as the preferential selection of one polarization direction and rejection of the other by reflection on one side of the laminate and by absorption on the other side (see at least paragraph [0026] of Stacey).

Regarding claim 9, Yanai as modified by Stacey claims all of the limitations of claim 1.
Stacey also teaches that the first patterned optical anisotropic layer and the second patterned optical anisotropic layer contain a liquid crystal compound (see paragraphs [0073]-[0074], where the patterned wave plates comprise liquid crystal polymer).


Regarding claim 15, Yanai as modified by Stacey claims all of the limitations of claim 1.
Stacey also teaches a window comprising the laminate (see at least paragraph [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Yanai as modified by Stacey to include the further teachings of Stacey so that a window comprises the laminate for the purpose of regulating light, glare, or heat in buildings or vehicles (see paragraph [0023] of Stacey).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al. (US 2015/0378168) (hereafter Stacey), in view of Paukshto et al. (US 2006/0292372) of record (hereafter Paukshto).
Regarding claim 1, Stacey discloses a laminate comprising: a first polarizer; a first patterned optical anisotropic layer; a second patterned optical anisotropic layer; and a second polarizer in this order (see at least Figs. 4a and 4b and paragraphs [0059]-[0061], where 302 is a first polarizer, 402a is a  first patterned optical anisotropic layer, 402b is a second patterned anisotropic layer, and 304 is a second polarizer), 
wherein an angle formed between a transmission axis of the first polarizer and a transmission axis of the second polarizer is 90° ± 5° (see at least Figs. 4a and 4b and paragraph [0059], where the polarizers are crossed, thus an angle formed by their transmissions axes is 90°), 
each of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer has three or more phase difference regions, which have different slow axis directions and in which the slow axis directions continuously change, in a plane of each of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer (see at least Figs. 4a and 4b and paragraph [0059], where the patterned optical anisotropic layers comprise domains 404 a-h which vary in optic axis orientation), 
a transmission display state, in which an angle formed between the slow axis direction of each of the phase difference regions of the first patterned optical anisotropic layer and the slow axis direction of each of the phase difference regions of the second patterned optical anisotropic layer that is superposed on each of the phase difference regions of the first 
at least one of the first polarizer or the second polarizer is a reflective-type polarizer (see at least paragraph [0044], where the polarizers can be reflective polarizers).
Fig. 4A has been reproduced and annotated below.

    PNG
    media_image1.png
    528
    758
    media_image1.png
    Greyscale

Stacey does not specifically disclose that a combination of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer is a combination of a +A plate and a -A plate.
However, Paukshto teaches a laminate comprising a first polarizer, a first optical anisotropic layer, a second optical anisotropic layer, and a second polarizer (see Figs. 2a and 3), wherein a combination of the first optical anisotropic layer and the second optical anisotropic layer is a combination of a +A plate and a -A plate (see at least paragraphs [0024], [0046], and [0047], where the optical anisotropic layers are a combination of a positive A plate and a negative A plate).


Regarding claim 2, Stacey as modified by Paukshto discloses all of the limitations of claim 1.
Stacey also discloses that the polarizers can be reflective-type or absorptive type (see paragraph [0044]).
Stacey as modified by Paukshto does not specifically disclose that one of the first polarizer and the second polarizer is a reflective-type polarizer and the other is an absorptive-type polarizer.
However, it would have been obvious for one of ordinary skill in the art to choose different polarizers from a list of known polarizers for the opposite sides of the laminate in order to obtain different characteristics of the opposing sides.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Yanai as modified by Stacey to include the further teachings of Stacey so that one of the first polarizer and the second polarizer is a reflective-type polarizer and the other is an absorptive-type polarizer for the purpose of substituting known polarizers in order to obtain predictable results such as the 

Regarding claims 4 and 5, Stacey as modified by Paukshto discloses all of the limitations of claims 1 and 2.
Stacey also discloses that Re2(550) = Re1(550) ± 25 nm (see at least paragraphs [0040]-[0041], where the optical anisotropic layers can be half-wave or quarter wave plates, which would result in the same in-plane retardation for both plates) and that Re1(550) and Re2(550) are each independently 230 to 270 nm (see at least paragraph [0040], where a half-wave plate would have an in-plane retardation of ~275 nm for a design wavelength of 550 nm).
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779.

Regarding claims 9 and 10, Stacey as modified by Paukshto discloses all of the limitations of claims 1 and 4.
Stacey also discloses that the first patterned optical anisotropic layer and the second patterned optical anisotropic layer contain a liquid crystal compound (see paragraphs [0073]-[0074], where the patterned wave plates comprise liquid crystal polymer).

Regarding claims 15 and 16, Stacey as modified by Paukshto discloses all of the limitations of claims 1 and 4.
.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al. (US 2015/0378168) (hereafter Stacey), in view of Paukshto et al. (US 2006/0292372) of record (hereafter Paukshto) as applied to claim 1 above, and further in view of Hasegawa et al. (US 2010/0188605) (hereafter Hasegawa).
Regarding claim 3, Stacey as modified by Paukshto discloses all of the limitations of claim 1.
Stacey also discloses that Re2(550) = Re1(550) ± 25 nm (see at least paragraphs [0040]-[0041], where the optical anisotropic layers can be half-wave or quarter wave plates, which would result in the same in-plane retardation for both plates).
Paukshto also teaches that Re2(550) = Re1(550) ± 25 nm (see at least paragraphs [0046]-[0047], where the positive a-plate and the negative a-plate each have an in-plane retardance of 92 nm).
Stacey as modified by Paukshto does not specifically disclose that Rth2(550) = -Rth1(550) ± 25 nm.
However, Hasegawa teaches that positive and negative a-plates can have zero retardation in the thickness direction (see at least paragraphs [0052] and [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Stacey as modified by Paukshto to include the teachings of Hasegawa so that both of the first and second optical 

Regarding claim 6, Stacey as modified by Paukshto and Hasegawa discloses all of the limitations of claim 3.
Stacey also discloses that Re2(550) = Re1(550) ± 25 nm (see at least paragraphs [0040]-[0041], where the optical anisotropic layers can be half-wave or quarter wave plates, which would result in the same in-plane retardation for both plates) and that Re1(550) and Re2(550) are each independently 230 to 270 nm (see at least paragraph [0040], where a half-wave plate would have an in-plane retardation of ~275 nm for a design wavelength of 550 nm).
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al. (US 2015/0378168) (hereafter Stacey), in view of Paukshto et al. (US 2006/0292372) of record (hereafter Paukshto) as applied to claims 1 and 4 above, and further in view of Lee et al. (US 2016/0200851) (hereafter Lee).
Regarding claims 7 and 8, Stacey as modified by Paukshto discloses all of the limitations of claims 1 and 4.
Stacey as modified by Paukshto does not specifically disclose that both the first patterned optical anisotropic layer and the second patterned optical anisotropic layer have 
However, Lee teaches that phase retarders can have normal wavelength dispersion, flat wavelength dispersion, or reverse wavelength dispersion (see at least paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Stacey as modified by Paukshto to include the teachings of Lee so that both the first patterned optical anisotropic layer and the second patterned optical anisotropic layer have normal wavelength dispersion as wavelength dispersion of the retardation Re in the in-plane direction of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer, and both the first patterned optical anisotropic layer and the second patterned optical anisotropic layer have normal wavelength dispersion as wavelength dispersion of the retardation Rth in the film thickness direction of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer for the purpose of being obvious to try one of three possible wavelength dispersions in order to obtain predictable results such as using common resin films (see paragraph [0004] of Lee).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al. (US 2015/0378168) (hereafter Stacey), in view of Paukshto et al. (US 2006/0292372) of record (hereafter Paukshto) as applied to claims 1 and 4 above, and further in view of Aiki et al. (US 2009/0040433) (hereafter Aiki).
Regarding claims 11-14, Stacey as modified by Paukshto discloses all of the limitations of claims 1 and 4.
Stacey as modified by Paukshto does not specifically disclose that at least one of the first patterned optical anisotropic layer or the second patterned optical anisotropic layer contains a disk-like liquid crystal compound and that one of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer contains a disk-like liquid crystal compound and the other contains a rod-like liquid crystal compound.
However, Aiki teaches that positive A-plates can be formed from a rod-like liquid crystal compound (see at least paragraphs [0149]-[0150], where a positive A-plate is formed from a rod-like liquid crystal composition) and negative A-plates can be formed from a disk-like liquid crystal compound (see at least paragraph [0154], where a negative A-plate is formed from a discotic liquid crystal compound).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Stacey as modified by Paukshto to include the teachings of Aiki so that at least one of the first patterned optical anisotropic layer or the second patterned optical anisotropic layer contains a disk-like liquid crystal compound and that one of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer contains a disk-like liquid crystal compound and the other 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
12/30/2021